Citation Nr: 0634487	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  04-23 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for muscular back pain.

2.  Entitlement to service connection for a bilateral wrist 
disorder.

3.  Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1981 to February 2001, including service in 
Southwest Asia.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision on 
behalf of the Washington, DC, Regional Office (RO) of the 
Department of Veterans Affairs (VA) and an April 2004 rating 
decision by the St. Petersburg, Florida, VARO.  The veteran 
withdrew his request for a Board hearing by correspondence 
dated in July 2004.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  The evidence of record demonstrates no present low back 
disability.

3.  The evidence of record demonstrates no present bilateral 
wrist disability.

4.  The evidence demonstrates the veteran's service-connected 
bilateral hearing loss is presently manifested by level I 
hearing acuity in the right ear and level II hearing acuity 
in the left ear.




CONCLUSIONS OF LAW

1.  A chronic low back disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110,1131, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.303 (2006).

2.  A bilateral wrist disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.303 (2006).

3.  The criteria for a compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 2002); 38 C.F.R. §§ 4.85, Diagnostic Code 6100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  In this case, 
the veteran was notified of the VCAA duties to assist and of 
the information and evidence necessary to substantiate his 
claims by correspondence dated in March 2003 and April 2005.  
Adequate opportunities to submit evidence and request 
assistance have been provided.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
An additional notice as to these matters was provided in June 
2006.  The notice requirements pertinent to the issues 
addressed in this decision have been met and all identified 
and authorized records relevant to these matters have been 
requested or obtained.  Further attempts to obtain additional 
evidence would be futile.  The Board finds the available 
medical evidence is sufficient for adequate determinations.  
There has been substantial compliance with all pertinent VA 
law and regulations and to move forward with these claims 
would not cause any prejudice to the appellant.

Service Connection Claims

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110 
(West 2002); 38 C.F.R. § 3.303 (2006).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2006).

In this case, service medical records show the veteran was 
treated for lumbar strain in April 2000.  An August 2000 
report noted complaints of continued back pain.  The veteran 
reported he had previously injured his back while performing 
his duties at the post office, but did not seek medical care.  
He reported he was taking muscle relaxants because of pain.  
Physical examination was unremarkable except for slight 
bilateral paraspinal tenderness to the lower lumbar area.  
The diagnosis was chronic low back pain.  The veteran's 
August 2000 retirement examination revealed stiffness and 
slight low back tenderness.  Service records are negative for 
any complaints, treatment, or diagnosis of any wrist 
disorder.

On VA examination in June 2002 the veteran reported a history 
of back pain and stiffness and periodic swollen wrists.  He 
reported rare numbness in the legs after prolonged sitting 
and mild pain to the right wrist.  Physical examination 
revealed a normal musculoskeletal system, except for stiff 
lumbar muscles.  Straight leg raise testing was to 60 
degrees, bilaterally.  An examination of the right wrist was 
normal.  The diagnoses included muscular back pain and rule 
out lumbar disc prolapse.  The examiner noted the veteran 
needed a magnetic resonance imaging (MRI) scan of the lower 
lumbar vertebrae.  

In statements and personal hearing testimony the veteran 
reported he experienced consistent low back pain and pain in 
the wrists after working on computer keyboards.  He stated 
that if he missed two or three days of Yoga and stretching 
exercises his back would stiffen up.  He reported that his 
fingers had locked up while he was working on a computer and 
that he had noticed his wrists were swollen periodically.  He 
described these episodes as occurring two to three times per 
year.  

A private medical report dated in January 2004 noted 
complaints including back problems and right hand stiffness 
and numbness.  Secondary working diagnoses of rule out carpal 
tunnel syndrome and back pain were provided.  

On VA spine examination in February 2004 the veteran 
complained of sharp back pain, estimated as eight on a ten 
point scale, and stiffness that occurred every few days and 
was exacerbated by cold weather, quick movements, and 
lifting.  It was noted he used an elastic lumbar support 
prophylactically during work.  The examiner noted the veteran 
had a normal body habitus and walked with a normal gait.  
There was no objective evidence of painful motion, spasm, or 
weakness.  Visual inspection revealed no fixed deformity or 
abnormality.  Neurologic examination was normal.  X-rays of 
the lumbar spine were normal.  The examiner noted that while 
the veteran was reliable and was believed to experience back 
pain there was no basis for a present diagnosis and 
absolutely no evidence of disease on X-rays.  

VA joint and neurologic examinations in February 2004 noted 
bilateral wrist pain with no evidence of tenderness or 
stiffness.  Range of motion studies revealed normal wrist 
motion.  Neurologic examination revealed no evidence of 
myelopathy, radiculopathy, plexopathy, or neuropathy.  It was 
noted that electrodiagnostic studies were normal and that 
there was no evidence of carpal tunnel syndrome.  

Based upon the evidence of record, the Board finds there are 
no present diagnoses of chronic low back or bilateral wrist 
disabilities.  The February 2004 VA examinations are shown to 
have been thorough and included review of the veteran's claim 
file.  These opinions are considered to be persuasive as to 
the absence of any present low back or wrist disabilities.  
In light of the February 2004 VA neurologic examination 
findings, the Board also finds an additional MRI study is not 
required for an adequate determination of the veteran's low 
back claim.  

Although chronic low back pain was noted by service medical 
evidence, there is no evidence of sufficient underlying 
pathology to support a diagnosis of a present chronic low 
back disability.  The Court has held that a veteran's 
statements as to subjective symptomatology alone (such as 
pain), without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), aff'd in 
part, vacated and remanded in part on other grounds by 259 
F.3d 1356 (Fed. Cir. 2001).

While the veteran may sincerely believe that he has low back 
and wrist disabilities as a result of active service, he is 
not a licensed medical practitioner and is not competent to 
offer opinions on questions of medical causation or 
diagnosis.  Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. 
App. 492.  Therefore, the Board finds entitlement to service 
connection for these matters is not warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claims.

Increased Rating Claim

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2006).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2006).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2006).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2006).

VA regulations provide a table for ratings purposes (Table 
VI) to determine a Roman numeral designation (I through XI) 
for hearing impairment, established by a state-licensed 
audiologist including a controlled speech discrimination test 
(Maryland CNC), and based upon a combination of the percent 
of speech discrimination and the puretone threshold average 
which is the sum of the puretone thresholds at 1000, 2000, 
3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85 
(2006).  Table VII is used to determine the percentage 
evaluation by combining the Roman numeral designations for 
hearing impairment of each ear.  Id.  

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  VA audiometric examinations for 
rating purposes are to be conducted without the use of a 
hearing aids.  38 C.F.R. § 4.85(a).  

The Court has held that the assignment of disability ratings 
for hearing impairment are to be derived by the mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

In this case, service medical records show that an August 
2000 retirement audiology examination revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
35
35
35
45
37.5
LEFT
35
40
35
35
36.25

VA audiology examination in February 2004 is shown to have 
been based upon adequate testing in accordance with VA 
regulations.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
15
35
40
26
LEFT
15
20
35
30
25

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and 84 percent in the left ear.  The 
examiner's diagnosis was mild sensorineural hearing loss in 
the right ear and abnormal left ear hearing as shown by 
decreased speech recognition ability.  

In statements and personal hearing testimony the veteran 
asserted a 10 percent rating or higher was warranted.  He 
stated he was experiencing increasing problems hearing normal 
conversations and using the telephone.  He reported he had 
noticed having to turn up the volume on his television and 
having difficulty understanding instructions.  He also 
reported ear discomfort when exposed to high pitched noises 
like lawn mowers and machinery.  Records show he is presently 
working as a computer networks engineer.  

Based upon the evidence of record, the Board finds a Roman 
Numeral designation of I for the right ear and a Roman 
Numeral II designation for the left ear is warranted.  The 
February 2004 VA examination is consistent with the other 
evidence of record and is considered to adequately represent 
the veteran's present level of disability.  Therefore, a 0 
percent disability rating is applicable under the provisions 
of 38 C.F.R. § 4.85, Table VII.  The preponderance of the 
evidence is against the veteran's claim for a compensation 
rating.

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
these service-connected disorders, that would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating.  Although the veteran claimed of 
problems understanding instructions because of his hearing 
disability, there is no evidence this has resulted in any 
significant interference with his employment.  Therefore, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under 38 C.F.R. § 3.321, is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).



ORDER

Entitlement to service connection for muscular back pain is 
denied.

Entitlement to service connection for a bilateral wrist 
disorder is denied.

Entitlement to a compensable rating for bilateral hearing 
loss is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


